United States Court of Appeals
                      For the First Circuit


No. 00-1056

                    WINIFRED N. COTTER, ET AL.,

                      Plaintiffs, Appellees,

                                v.

     MASSACHUSETTS ASSOCIATION OF MINORITY LAW ENFORCEMENT
OFFICERS,
               DENNIS A. WHITE and HAROLD WHITE,

                 Proposed Intervenors, Appellants.
                            __________

              CITY OF BOSTON, JAMES J. HARTNETT, JR.,

                      Defendants, Appellees.




                              ERRATA


    The opinion of this court issued on July 17, 2000, is

amended as follows:

    On page 5, second full paragraph, line 8, replace the word

"restricts" with the word "restrict[]".